DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP 5585751 B1), Kawasaki et al. US 2017/0246711 A1 will be used as the English translation in view of Tachibana et al. (WO 2015/037279 A1).
Regarding claim 1, Daisuke teaches:
A solder material [ball (20); figure 1] comprising: 
a core of a metal [ball (20) has Cu core; 0052] and, 
a solder layer [solder layer completely encapsulates; 0052 and table 3] coating the core. 
Diasuke does not teach:
wherein the solder layer has: 
a Cu content of 0.1 mass% or more and 0.75 mass% or less, 
a Bi content of 0.5 mass% or more and 5.0 mass% or less, 
a Ag content of 0.1 mass% or more and 4.5 mass% or less, and 
a Ni content of 0 mass% or more and 0.1 mass% or less, with 
Sn being the balance.
However, Diasuke is open to any Sn solder including Sn-Ag-Cu and Sn-Bi solders which may also include Ni; 0052.
Tachibana teaches a Sn solder that comprises 1.2-4.5 mass% Ag, 0.25-0.75 mass% Cu, 1.0-5.8 mass% Bi, and 0.01-0.15 mass% Ni; abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Tachibana solder for the Diasuke solder layer because of its improved thermal fatigue resistance, wetting properties, and shear strength properties.
Tachibana and the claims differ in that Tachibana does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Tachibana overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claims 2 and 3, Daisuke does not teach the following, however these claims are addressed in the rejection of claim 1.
Regarding claim 4, Daisuke teaches:
wherein the core is a metal of Cu, Ni, Ag, Au, Al, Mo, Mg, Zn, or Co, or an alloy of any combination of the metal [Cu core ball; 0052].
Regarding claim 5, Daisuke teaches:
wherein the core is a spherical core ball [0049-0050].
Regarding claim 6, Daisuke teaches:
wherein the core is a columnar core column [0121].
Regarding claim 7, Daisuke teaches:
further comprising a layer consisting of one or more elements selected from Ni and Co, wherein the layer is disposed between the core and the solder layer [Ni or Co plating layer; 0053].
Regarding claim 11, Daisuke teaches:
further comprising a layer consisting of one or more elements selected from Ni and Co, wherein the layer is disposed between the core and the solder layer [Ni or Co plating layer; 0053], and wherein the core is a spherical core ball [0049-0050].
Regarding claim 12, Daisuke teaches:
further comprising a layer consisting of one or more elements selected from Ni and Co, wherein the layer is disposed between the core and the solder layer [Ni or Co plating layer; 0053], and wherein the core is a columnar core column [121].
Regarding claims 14-16, Daisuke does not teach the following, however these claims are addressed in the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                               
/CARLOS J GAMINO/Examiner, Art Unit 1735                

/ERIN B SAAD/Primary Examiner, Art Unit 1735